Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1 and 3-12 are currently pending and are addressed below.

Response to Amendment
The amendment filed 09/03/2021 has been entered. Claims 1 and 3-12 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments. The 35 USC 101 rejection remains since the claims remain directed toward an abstract idea as detailed below.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the claim limitations cannot be practically performed in the human mind, the Office respectfully disagrees. First, the Examiner notes that the claim language comprising multiple instances of “one or more” and similar language is considerably broader than Applicant’s arguments suggest. A broad reading of the claim limitations requires only a single candidate information point and a single reference information point, which is chosen from the single candidate information point. 

Applicant’s arguments with respect the art rejections of claims 1 and 3-12 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for providing a user with a guide along a movement path, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the operation of providing the 

Step 1: Statutory Category – Yes 

The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.


Step 2A prong one evaluation: Judicial Exception – Yes 

The Office submits that the limitation(s) constitutes judicial exceptions in terms of “mental processes”.

	The claims recite calculating and selecting from among candidate information points around a movement path. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task.  That is, other than reciting “by a movement path guide device”, nothing in the claim precludes the element being done in the mind.  For example, a person could identify candidate landmarks for guidance and select from among those landmarks.  These steps are directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No

Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows.

Claim 1 recites additional element of being performed “by a movement path guide device”.  According to the specification (see at least [0035]), the device is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the determining, identifying and send steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes and business transaction using a generic or general-purpose processor.  The Examiner further notes that only the step of 

Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “providing the guide along the movement path of the user” is also directed to extra-solution activity of sending data.  This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP2106.05(g).

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to 

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (route guidance) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of “providing the guide to a user” was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
Claims 2-10, when evaluated as a whole, merely provide additional abstract ideas to the already abstract idea of claim 1. These limitations describe further determination of landmarks along a route, which is a mental process.


	Regarding claim 11, the claimed device, when interpreted in light of the specification under 35 USC 112(f) is rejected under similar reasoning. In this case, the generic computing device is recited as performing all the steps of method claim 1, which are identified as abstract ideas as above with respect to claim 1. 
As discussed with respect to Step 2A Prong Two above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Regarding claim 12, the system is rejected under similar reasoning to clam 11 above. While claim 12 recites a “server” and “terminal” performing the method of claim 1, these devices are described with a high level of generality, and the mere communication of information from a server to a terminal cannot integrate a judicial exception into a practical application.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US 2016/0349059) in view of Bagheri (US 2016/0161265).

Regarding claim 1:
McGuire teaches a method for providing a user with a guide along a predetermined movement path from a departure point to a destination (see at least [0039]), the method comprising: 
a candidate information point calculation operation of calculating, by a movement path guide device, one or more candidate information points each of which is recognized based on distance information from a location of the user among one or more information points existing around the movement path (landmark server 130 provides a plurality of landmarks along a route [0042], landmark array see at least [0048]); 
a reference information point calculation operation of calculating one or more reference information points to be used for guiding the user along the movement path (determining a tactic for each segment, see at least [0049]); and
 a movement path guide providing operation of providing the guide along the movement path of the user, based on the reference information points, 
wherein, in the reference information point calculation operation, the reference information points are calculated to be distinguished between a front reference information point and a lateral reference information point with respect to the location of the user on the movement path (landmarks sorted by visibility criteria, including angle of incidence, see at least [0053], toward tactic including starting direction of a front landmark, see at least [0053], [0056]), and 
in the movement path guide providing operation, the guide is provided according to the front reference information point and the lateral reference information point which are calculated to be distinguished (providing route information including location and orientation with respect to landmarks, see at least Fig. 2A, B, [0024] [0026] [0042]).
McGuire does not explicitly teach the calculations being performed on the user device. However, it was well-known at the time of the invention that calculations on a distributed navigation system comprising mobile devices and servers may be performed on any of the devices as desired, as in Bagheri. 
Bagheri teaches a system and method of navigating in an environment based on landmarks including optionally implementing any aspect of the calculation on any number of devices including servers and mobile devices.



Regarding claim 3:
McGuire further teaches wherein one or more candidate information points are located within a predetermined recognizable distance with reference to the location of the user (see at least [0030], [0049]).

Regarding claim 4:
McGuire further teaches wherein, in the reference information point calculation operation, one or more reference information points located on a front side of the movement path are calculated in consideration of the direction information of each of the one or more candidate information points (see at least [0030], [0049]).

Regarding claim 6:
McGuire further teaches wherein, in the reference information point calculation operation, one or more reference information points located on a lateral side of the movement path are calculated in consideration of the direction information of each of (visibility criteria score including angle of incidence of the landmark, see at least [0030]).


Regarding claim 8:
McGuire further teaches wherein, in the reference information point calculation operation, one or more reference information points to be used for guiding the user along the movement path are calculated from among the one or more candidate information points in consideration of predetermined information on ease of recognition of the one or more candidate information points (visibility criteria score, see at least [0030])..

Regarding claim 9:
McGuire further teaches wherein, in the reference information point calculation operation, a candidate information point closest to the movement path is calculated as the reference information point (McGuire’s teaching of taking distance and other factors into account in the visibility criteria score, would result in at least some instances wherein the closest landmark would be selected. Additionally, the Examiner notes that, broadly interpreted, the instant claim language does not positively recite a necessary relationship between the calculation and result of selecting the nearest point.).

Regarding claims 10-12, McGuire teaches a system, device, and non-transitory computer readable performing the method as in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire as in claim 1 above.

Regarding claim 5:
McGuire further teaches determining a segment and landmark selection utilizing an angle and distance between a heading and a landmark location rather than a perpendicular direction. McGuire’s teaching of utilizing a heading along the route, having a known, constant relationship to a perpendicular direction (90 degrees) renders the calculation substantially the same. (see at least Fig. 13, [0065-0066]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Landmark based navigation system and method as taught by McGuire with the technique of selecting a landmark based on an angle measured from a perpendicular direction to a heading as a matter of design choice, since the calculations are known functional equivalents, yielding the same result via a similar calculation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/           Primary Examiner, Art Unit 3664